        CASE 0:19-cv-03112-PJS-ECW Doc. 28 Filed 01/13/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Adolfo Gutierrez Avila, Jr.,
                                                           Case No. 19-cv-3112 PJS/ECW
               Plaintiff,

 v.                                                             ORDER

 Vicky Janssen,
 MCF-RC Warden,

               Defendant.



       Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated December 22, 2020, all

the files and records, and no objections having been filed to said Report and

Recommendation, IT IS HEREBY ORDERED that:

       1.     The Petition (Dkt. 1) is DENIED and that this action is DISMISSED

WITH PREJUDICE.

       2.     Petitioner’s Motions to Expand the Record (Dkts. 12, 16) is DENIED.

       3.     No certificate of appealability be issued.

       LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: 1/13/21
                                                 PATRICK J. SCHILTZ
                                                 United States District Judge
